ACCEPTED
                                                                                                   07-14-00391-CR
                                                                                       SEVENTH COURT OF APPEALS
                                                                                                 AMARILLO, TEXAS
                                                                                             1/27/2015 10:33:56 AM
                                                                                                  Vivian Long, Clerk


                                         NO. 07-14-00391-CR

                                                 IN THE
                                                                                FILED IN
                                                                         7th COURT OF APPEALS
                                        COURT OF APPEALS                     AMARILLO, TEXAS
                                                                         1/27/2015 10:33:56 AM
                                                FOR THE                        VIVIAN LONG
                                                                                  CLERK
                                          STATE OF TEXAS

______________________________________________________________________________

                                    CAUSE NO. 07-14-00391-CR

                                   IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AMARILLO, TEXAS

______________________________________________________________________________

                                ABEL CERVANTES, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE

                            APPEAL FROM CAUSE NO. 2014-401,087

              364TH DISTRICT COURT, LUBBOCK COUNTY, TEXAS
______________________________________________________________________________

                         FIRST MOTION FOR EXTENSION OF TIME
                             FOR FILING APPELLANT'S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

        COMES NOW, ABEL CERVANTES, Appellant, and files this First Motion for an

Extension of Time for Filing Appellant's Brief in the above styled and numbered cause pursuant to

Rules 38.6(d) and 10.5(b) of the Texas Rules of Appellate Procedure.

        The due date for Appellant=s Brief is January 28, 2015. Counsel for Appellant would


______________________________________________________
First Motion for Extension of Time for Filing Appellant’s Brief                                 1
request additional time to adequately brief the issues to the Court.

        Counsel for Appellant hereby requests a thirty (30) day extension until February 27, 2015.

        WHEREFORE, Appellant prays the Court of Appeals grant this First Motion for Extension

of Time for Filing Appellant=s Brief.

                                                          Respectfully submitted,

                                                          LAW OFFICES OF
                                                          WM. EVERETT SEYMORE, P.C.

                                                          Joel R. Cook
                                                          State Bar No. 24044289
                                                          everett.seymore@seymorelaw.com
                                                          810 Main Street
                                                          Lubbock, Texas 79401
                                                          Telephone: (806) 747-3825
                                                          Facsimile: (806) 747-3851


                                                          /s/ Joel R. Cook
                                                          JOEL R. COOK
                                                          Attorney for Appellant


                                CERTIFICATE OF CONFERENCE

      This is to certify that the undersigned Counsel has consulted with Mr. Jeff Ford, Lubbock
County District Attorney's Office and he does not oppose this Motion.


                                                          /s/ Joel R. Cook
                                                          JOEL R. COOK


                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing First Motion for
Extension of Time for Filing Appellant's Brief was delivered, via e-service to Mr. Jeff Ford,
Lubbock County District Attorney's Office, P.O. Box 10536, Lubbock, Texas 79408-3536, this the
27th day of January, 2015.

                                                          /s/ Joel R. Cook
                                                          JOEL R. COOK

______________________________________________________
First Motion for Extension of Time for Filing Appellant’s Brief                                 2